DETAILED ACTION 
The present application, filed on 11/26/2014 is being examined under the AIA  first inventor to file provisions. 


Miscellaneous 
Applicant has requested the instant application be treated as "special" pursuant to MPEP § 707.02. Given this request, a Supervisory Patent Examiner (SPE) has also considered this Office Action by signing below: 

	/WASEEM ASHRAF/            Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                            


	

The following is a final Office Action in response to Applicant’s amendments filed on 2/25/2021. 
a.  Claims 1, 9, 17 are amended

Overall, Claims 1-20 are pending and have been considered below.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 9, 17) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The claim recites: submitting the top-ranked advertising elements for selection in an auction. The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers an auction process for a promotion, but for the recitation of generic computer components (“by a processing system, including a processor”). That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing the most successful advertising elements for an auction, which is an integral part commerce, i.e. a business relationship (see also the application title “Selecting Bids for Online Adverting [sic] Space Auction”). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim further recites: identifying one or more successful advertising elements; generating delivery allocation for the remainder of the time period. The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers a process for providing  promotions, but for the recitation of generic computer components (“by a processing system, including a processor”). That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, i.e. a process aimed at providing the most successful advertising elements for the remainder of an advertising time period. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to: identifying an auction element; ranking a plurality of advertising elements; mapping creative elements to a list of creative size groups. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additionally recited claim elements are “a placement group,” “the ad tag,” “the ad request,” “the information about the ad space,” “the user information,” “the system information,” “the identifying of the auction element,” “the auction element,” “the plurality of advertising elements,” “the identifying of the one or more successful advertising elements,” “the selection of top-ranked advertising elements,” “the identifying of successful advertising elements.” While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computing elements,  i.e. “a processing system, including a processor”, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing data), such that they amount to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to identifying an auction element, ranking a plurality of advertising elements; mapping creative elements to a list of creative size groups. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the independent claims contain descriptive limitations, such as “a placement group,” “the ad tag,” “the ad request,” “the information about the ad space,” “the user information,” “the system information,” “the identifying of the auction element,” “the auction element,” “the plurality of advertising elements,” “the identifying of the one or more successful advertising elements,” “the selection of top-ranked advertising elements,” “the identifying of successful advertising elements.” However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are directed to a processing system, including a processor and memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.

Dependent Claim 5 (which is repeated in Claims 13, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to mapping the target areas. Dependent Claim 7 (which is repeated in Claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to assigning equal weights to creative elements, adjusting the weights based on expected revenue. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-3 (which are repeated in Claims 10-12, 18-19 respectively) and Claims 4, 6, 8 (which are repeated in Claims 12, 14, 16 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the placement group, the ranking of the advertisements, the success event, the identifying of successful advertisements, the expected revenue. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer 

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [pages 4-6], including among others user device, ad servers, web servers, cdn, and server system. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (MPEP 2106.05)

Therefore, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.


With respect to Applicant’s Remarks as to the Objection to the Title.
	The objection is withdrawn. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.


More specific: 
Applicant submits “The above-noted features of claim 1 make it clear that the claim does not seek to merely encompass an abstract idea as alleged by the Examiner. While aspects of the features relate to advertising, ….” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. By Applicant’s own admission, the claims are directed to providing advertising, which is one of the abstract ideas categories defined by the 2019 PEG and 2019 Revised PEG.   

Applicant submits “… the features as outlined above are directed to significantly more than a commercial organizing of human activity as alleged at pages 3-4 of the Office Action. Indeed, the operations/features recited in claim 1 result in a generating of a delivery allocation for one or more creative elements of one or more successful advertising elements based on various conditions being satisfied (e.g., the ranking, submitting, mapping, and identifying set forth above). Claim 1, therefore, does include significantly more than an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant OA concludes at Step 2A Prong Two: 


Applicant submits “Clearly, one skilled in the art would recognize, based on a review of the disclosure of the instant application, that a generating of a delivery allocation for one or more creative elements of one or more successful advertising elements based on various conditions being satisfied (e.g., the ranking, submitting, mapping, and identifying set forth above) as provided in claim 1 is a practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Determining a “practical application” is a process that has been specifically defined in the 2019 PEG and 2019 Revised PEG. The process is clearly delineated in order to take out the “guessing.” (see 2019 PEG and 2019 Revised PEG)   

Applicant submits “2. The Examiner has not considered features of the claim in Alice Step 1 a. Claim I recites particular method steps, not an idea of itself.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. First, reciting particular method 
Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.

Applicant submits “3. The claim does not seek to tie up the abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. “… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption) “The use of “tie up” refers to the results of Steps 2A and 2B, and is not meant to imply that the streamlined analysis is either a preemption test or a means of avoiding the results that would occur if a claim were to undergo the full eligibility analysis. In fact, the results of the streamlined analysis will always be the same as the full analysis …” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)   

Applicant submits “C. Claim 1 recites significantly more than an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action concludes at Step 2B: 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
  

First, the eligibility analysis does not make such an allegation, i.e. the identified additional features are “well-understood, routine, conventional activities.” 
Second, additional elements not being “well-understood, routine, conventional activities” is just one of the conditions that make the additional elements being “significantly more,” thus making an identified abstract idea not being a judicial exception. (see 209 PEG and 2019 Revised PEG)

Applicant submits “Stated differently, in the absence of more, and for at least reasons similar to those set forth above, the claims represent an improvement to that state of the art.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. It appears that Applicant argues that the additional elements represent “significantly more because they are new in the art. Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements which are well-known, routine and conventional, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.

Applicant submits “The Examiner seemingly ignores (or at the very least, minimizes) the aspect of the prosecution history concerning the withdrawal of the section 103 rejections as part of the present Office Action ...” Examiner has carefully considered, but doesn’t find Applicant’s 

Applicant submits “Respectfully, a section 101 analysis that fails to fairly allocate weight to a determination that the claims are not directed to well-understood, routine, conventional activities is a flawed/incomplete analysis.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action, in fact like the eligibility analyses in the previous Office Actions, did not make an allegation that the identified additional features are “well-understood, routine, conventional activities.” Therefore, it stands to reason that no more or “fair weight” needs to be allocated to this aspect.     

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/